         Case 6:06-cr-60011-AA        Document 394        Filed 04/12/21     Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF OREGON

 UNITED STATES OF AMERICA,                        Case No. 6:06CR60011-AA-1

        v.

 Joseph Dibee                                     MODIFICATION OF RELEASE
                                                  CONDITIONS



IT IS ORDERED THAT that the defendant’s pretrial release conditions, specifically his location

monitoring restrictions are modified. The defendant remains on GPS Monitoring, but he is

subject to a Curfew as directed by U.S. Pretrial Services, rather than the previously ordered

Home Detention restriction.


All other previously ordered conditions of release remain in effect.




                        12th day of ___________,
IT IS SO ORDERED THIS ________        April      2021.




                                                    _____________________________________
                                                                       /s/Ann Aiken
                                                                    The Honorable Ann Aiken
                                                                           U.S. District Judge



Submitted by U.S. Pretrial Services
